                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION


PAUL DILLON, on behalf of himself and all)
similarly situated persons and entities  )
                       Plaintiff,        )
                                         )
v.                                       )            JUDGMENT
                                         )
                                         )            No. 5:18-CV-222-FL
THE LEAZER GROUP, INC. a North           )
Carolina corporation, BENNY ART          )
LEAZER, an individual and citizen of the )
State of North Carolina                  )
                        Defendants.      )

Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge, for
consideration of defendants’ motion to dismiss plaintiff’s complaint for failure to state a claim.

IT IS ORDERED, ADJUDGED AND DECREED in accordance with the court’s order entered
March 18, 2019, and for the reasons set forth more specifically therein, that defendants’ motion
to dismiss is GRANTED.

This Judgment Filed and Entered on April 10, 2019, and Copies To:
Scott C. Harris (via CM/ECF Notice of Electronic Filing)
Jeffrey Lawrence Roether / Shannon R. Joseph (via CM/ECF Notice of Electronic Filing)


April 10, 2019                        PETER A. MOORE, JR., CLERK

                                        /s/ Sandra K. Collins
                                      (By) Sandra K. Collins, Deputy Clerk
